DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant’s election of Invention I without traverse in the Reply filed 25 October 2021 is acknowledged.  The elected Invention encompasses claims 1-7.  Claims 8-14 were withdrawn from further consideration as being drawn to nonelected Invention(s).  The restriction requirement is deemed proper and is therefore made FINAL.  Claims 8-14 were canceled in the Reply.  Claims 1-7 are pending.

Claim Objections
Claim 4 is objected to because of the following informalities:  
The phrase “the slider” lacks proper antecedent basis.  Correction is required.

Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims or the feature(s) must be canceled from the claim(s).  No new matter should be entered.  
The following recited feature(s) is not shown:
trolley (claim 1). 
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(4) because the engagement hook in Figure 3B is incorrectly identified by reference numeral 32.  The specification indicates collets (32) and engagement hook (82).  Thus, it is suggested that Figure 3B be amended to identify the engagement hook with reference numeral 82. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Additional Comments
A slider (80) is shown in the drawings.  Claim 4 infers that the “trolley” in claim 1 should be “slider”.  Thus, it is suggested that “trolley” be changed to “slider” in claim 1.
Allowable Subject Matter
Claims 1-7 are allowable over the prior art of record. 
The following is a statement of reasons for indication of allowable subject matter:  
The prior art of record does not teach or suggest a combined blade guide and exchange tool that comprises a blade guide tool and a blade exchange tool.  The blade guide tool has a pair of fuel support grapple actuating rods having a first end engaging a pair of collets at a lower end of the blade guide tool.  The fuel support grapple actuating rods have a second end disposed at the upper end of the blade guide tool.  The blade exchange tool is releasably mounted to the upper end of the blade guide tool.  The blade exchange tool includes a pair of upper collets for engaging the pair of fuel support grapple actuating rods.  The blade exchange tool further includes a slider and hook assembly attached to a cable and adapted for engaging and lifting a control rod.

Conclusion
This application is in condition for allowance except for the formal matters noted above. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter.  Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646